It
gives me particular pleasure to congratulate Mr. Opertti
most warmly on his election as President of the General
Assembly at its fifty-third session. Please allow me also to
join those who have expressed their appreciation for the
work done by the former President, Mr. Hennadiy
Udovenko, during the past session.
Since this is the first time that I am taking the floor in
this Assembly, I would like to express to Secretary-General
Kofi Annan our highest consideration and support for his
activity, especially for his efforts in promoting reform of
and a new image for the United Nations.
Romania believes that the role of the United Nations
in contemporary international life remains essential, given
that, in the face of the new challenges to international
security, we can react in a coherent and efficient manner
only under the guidance of a unique system of values, such
as that of the generally accepted principles of the United
Nations Charter, whose validity remains indisputable.
My country desires to participate actively in the
process of redefining the role of the United Nations and of
modernizing its functioning, and it supports the reform of
the Organization as a whole.
The beneficial role of United Nations preventive
diplomacy, demonstrated these past years, as well as the
new approaches regarding humanitarian aid, peacekeeping
and post-conflict reconstruction, are eloquent examples of
the usefulness of joint, coordinated action at the global
level. Romania is actively involved in promoting these
concepts and trends and is participating, to the extent of its
capacity, in peacekeeping and peace-building operations.
The participation of Romanian soldiers in United Nations
peacekeeping missions in Bosnia, Angola, Kuwait, Somalia
or Rwanda represents our contribution to the
implementation of these concepts.
The political will of Romania to act as a factor of
stability on the international level was proved once more
yesterday when we signed a memorandum of
understanding with the United Nations regarding stand-by
arrangements. This event, furthermore, supplements the
recent accession of Romania to the Multinational United
Nations Standby Forces High-Readiness Brigade
(SHIRBRIG). The experience acquired in peacekeeping
operations has highlighted the need to consolidate United
Nations rapid reaction capacity.
Romania is profoundly concerned about the conflict
situations on the agenda of the Security Council and
would like to take this opportunity to advocate, once
more, dialogue among the parties concerned, in order to
facilitate solutions negotiated by those directly involved
in the conflict.
It is essential not to lose the momentum for dialogue
likely to lead to peace, because there is always a right
moment for peace, just as there is also sometimes,
unfortunately, a time which can lead to conflict. For
example, in our view the Middle East today is facing a
unique chance for peace. If the parties involved do not
take advantage of this opportunity, the crisis might
continue indefinitely. Let us do our utmost to avoid an
unfortunate “too late” situation. We were on the verge of
acting too late in Bosnia, in Northern Ireland, and we still
run this risk in Kosovo.
The evolution of the crisis in Kosovo remains
extremely worrying. Romania continues to stand for the
peaceful settlement of this conflict, and we support the
efforts of the international community in this direction,
including those of the Contact Group, the North Atlantic
Treaty Organization (NATO), the European Union, the
Organization for Security and Cooperation in Europe
(OSCE) and the Council of Europe. Beyond all doubt, the
countries in the region must be constantly consulted
regarding measures that are to be taken for the settlement
of the conflict.
The Balkans and, in a broader sense, South-Eastern
Europe have, inter alia, an image problem. The inventory
of local disputes gets more attention than the inventory of
real success stories. We forget that a number of these
countries have managed to make the transition from
dictatorships and centralized economies to democracies
and market economies. It is a difficult process but one
courageously undertaken by these countries. It is true that
it is always up to them to improve their political
image — not by falsifying it, but on the contrary by
rendering it more exact. There is the need for a certain
regional pride, for a legitimate aspiration to show the
14


world not only the spectre of intraregional conflicts, but
also a promising economic and cultural potential that
deserves every consideration and encouragement.
Romania is particularly concerned about the still
unresolved conflict situation in the eastern region of the
Republic of Moldova. We believe that there are serious
reasons for concern about the lack of progress in solving
the two major problems of this region — namely, the
withdrawal of foreign troops from the territory of the
Republic of Moldova, and the negotiation of the political
status of the eastern region of the Republic of Moldova. We
support the need for the resumption of negotiations on the
status of this region and the urgent implementation of the
1994 agreement on the withdrawal of the 14th Russian
Army from the territory of the Republic of Moldova.
We believe that the United Nations Security Council
will continue to play a crucial role in the maintenance of
international peace and security. We support the reform of
the Council and want to have the discussions continued on
equitable representation in the Council and an increase in
its membership, with a view to finding generally acceptable
solutions. Our approach is also aimed at obtaining an
additional non-permanent seat for the Group of Eastern
European States.
In the context of increasingly diverse challenges to
international security and the prevalence of non-military
risks, the role of the United Nations in other fields —
economic, social and legal — is becoming more important
than ever. The economic and social dimensions of United
Nations activities offer even more opportunities for a
coherent and efficient management of dialogue and
cooperation on global economic and social issues.

The high-level dialogue which recently took place in
New York on the economic and social impact of
globalization re-emphasized the need for a coordinated
approach to economic interdependence and other
dimensions of international security. An effective response
to the present challenges requires the participation of all
States, as well as international financial and commercial
institutions, in order to reach a new global financial
balance.
In a world of growing interdependence, the assistance
provided by the United Nations system is a good example
of the coordinated way in which we can address the various
problems confronting us. Romania is developing effective
cooperation with the United Nations Development
Programme (UNDP), the United Nations Children?s Fund
(UNICEF) and other funds and programmes within the
new United Nations development assistance framework.
The Romanian Government would like to benefit more
from United Nations assistance in priority fields in
support of domestic reforms.
This year, the fiftieth anniversary of the adoption of
the Universal Declaration of Human Rights gives me this
very pleasant opportunity to refer to the human dimension
of our activity. It also provides us all with an opportunity
to reflect more broadly upon the interdependencies which
exist between human rights and peace, development and
democracy.
Romania supports the role played by the United
Nations in asserting the universal nature of human rights
and in consolidating the international system for the
protection of these rights in collaboration with
Governments and civil society.
We also wish to contribute to an active and efficient
United Nations involvement in the fight against terrorism,
organized crime and illicit drug-trafficking. In this
respect, we must take into account the fact that the global
character of these new threats requires a global approach
so that mankind can tackle them in a responsible way.
We cannot afford the luxury of replacing effective action
by endless debate or compassion by contemptuous
judgement.
We should condemn terrorism without speaking of
terrorist peoples or countries. We should condemn
fanaticism without claiming that there are fanatic religions
or denominations. We should encourage dialogue and not
confrontation, solidarity and not segregation. We have to
work for the unity of Europe without instituting various
degrees of “Europeanism”, which could lead to arbitrary
divisions that separate and exclude rather than unite. We
have to encourage the spirit of cooperation and mutual aid
and not the tendency to pass judgement on others. We
should not judge States for the undignified deeds of
certain citizens, nor peoples for the historic accidents
imposed on them by abusive leaders or barbarian
ideologies. We should also refrain from condemning those
who have different views from ours and should not use
the name of democracy to encourage confusion between
public affairs and private, between the values of pomp
and sincerity, between honesty and demagogy. We should
15


not add to the confusion of the world by an ostentatious
relativization of acquired traditions and values.
In this context, Romania reaffirms its attachment to
the concepts of multiculturalism and tolerance of all kinds.
Allow me to recall that an international conference
organized by the community of Sant?Egidio was recently
held in Bucharest on the topic of peoples and religions.
Representatives of all the major religions and
denominations of the world participated in this meeting. As
mentioned in the message of Pope John Paul II, the success
of the meeting testified to Romania?s mission as “an
interface between East and West, offering a genuine
synthesis of cultures and traditions”.
At present, many countries of the world are
undergoing the complex and unique experience of regaining
democracy. That is why there is great interest in good
governance, strengthening democratic institutions and
enlarging the participation of civil society in the exercise of
democracy.
It gives me great pleasure, in my capacity as Acting
Chairman of the Third International Conference of New or
Restored Democracies, to bring to the Assembly?s attention
the fact that the ministerial meeting of the countries
participating in that Conference took place a few days ago
here at United Nations headquarters. On that occasion, a
number of measures were examined concerning the
implementation of the recommendations formulated in the
document adopted last year in Bucharest. In this respect, we
intend to present a draft resolution to the General Assembly
with a view to ensuring the follow-up to this process until
the next Conference.
Romania highly appreciates the framework provided
by the United Nations system, since it allows for the broad
participation of all countries in all fields and enables the
search for common interests that transcend national pride.
Please allow me to raise a few issues relating to
Romania, a country engaged in the broad and difficult
process of economic reform. For us, maintaining an
international environment that is stable, predictable and
stimulating to business and investment is central to
fulfilling our economic reform programme.
Romania?s fundamental option — that of European
reintegration and membership in NATO — is well known.
Our political objectives remain unchanged. Even if the rate
at which these objectives are achieved varies from one
country to another, we have no alternative. As we strive to
replace one system by another, we are encountering all
the difficulties of transition: low standards of living, the
confusion of values, a radical change of mentalities
against the backdrop of social and administrative inertia.
Everything has become a priority. Everything is
compulsory. Everything is urgent. This is why I feel we
need the support and encouragement of the international
community, to the benefit of democratization and
development.
With regard to subregional cooperation, our
experience shows that crisis situations are generally seen
solely from the political, military and sometimes
humanitarian perspectives, but rarely or never from those
of economics or civil society. Certainly, there are well-
targeted subregional projects, such as the Black Sea
Economic Cooperation and those relating to transport
routes linking the Caspian Sea to Western Europe, the
ancient silk route. But we have to recognize that South-
Eastern Europe lacks broad economic integrating projects
that are assisted by the main international institutions.
In the absence of such economic cooperation
projects, our policy is somewhat reactive. We also have
to recognize that, in crisis situations, we still focus on
effects and not on causes; we try to limit the damage and
prevent the spread of the crisis, but do not focus on the
prevention of conflict itself.
In our opinion, we should take better advantage of
the framework provided by the United Nations system in
order to work out development-oriented political
strategies, in particular in the economic field. Similar
developments — leading, on the one hand, to solidarity
and, on the other, to an ever greater diversity of the
problems that confront us — can also be noted in other
regions of the world, not only in the Euro-Atlantic space.
We have followed them attentively and appreciate the
results obtained within the North American Free Trade
Agreement, the Southern Cone Common Market, the
Association of South-East Asian Nations and other
organizations.
Among the priorities established by Romania, it is
worth mentioning the objective of developing and
diversifying our political and economic relations with
countries of other regions, taking into account the
complex and dynamic developments of an ever more
interdependent world under the impact of globalization.
In conclusion, allow me to assure the Assembly of
the commitment of the Romanian delegation to
16


contributing effectively to United Nations activities in
various fields towards the successful outcome of the current
session. We believe in the capacity of the United Nations
to tackle the complex problems facing the international
community on the eve of the third millennium.





